PER CURIAM.
We review an order awarding workers’ compensation benefits. In awarding benefits, the judge of compensation claims relied upon medical records prepared by Dr. Ephraim Caban. The medical records were not, however, received into evidence. We reverse and remand for entry of a new order which considers only the testimony presented and such other matters as have been properly entered into evidence and made a part of the record. Trujillo v. Southern Wine & Spirits, 525 So.2d 481 (Fla. 1st DCA 1988).
SHIVERS, C.J., and BOOTH and ALLEN, JJ., concur.